DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but are moot in view of the rejections below. 
Prior art of Mittler and Kuramochi teach all the limitations of the claims. Hitosugi teaches all the limitation of the claims. No claims are patentable in view of the references provided on 892.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Compare claims relative to specification to locate what terms are missing (e.g. same distance or etc).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuramochi E (JP H09203463, see annotated figure below).
Kuramochi discloses a seal ring comprising a ring body (e.g. 3) configured to be mounted in a mounting groove provided in one of two members that are configured to be assembled together so as to be relatively displaceable with respect to each other (e.g. intended use), a contact portion (e.g. e.g. surface of the seal ring capable of contact one of the member) provided in the ring body, one thinned structure being provided on one side and circumferentially spaced apart from the cut portion (e.g. 6 or TB) and the other thinned structure (e.g. TB or 6) being provided on an opposite side and circumferentially spaced apart from the cut portion, each thinned structure being provided in an outer surface of the ring body opposite to the contact portion (e.g. contact portion of the ring body that contacts one of the members), and each thinned portion having the same dimensions and being spaced circumferentially part from the cut portion at the same distance (see annotated figure below).

    PNG
    media_image1.png
    548
    554
    media_image1.png
    Greyscale

Regarding claim 2: The portion in the vicinity of the cut portion is a region within an angular range of 10 to 60 degrees from the cut portion on the circumference of the ring body (figure 1 shows this). The ring body is formed in a state where the cut portion is opened in a circumferential direction of the ring body (method limitation and/or intermediate product is given no or little patentable weight, see MPEP 2113-2114). The thinned structure is provided in an inner peripheral surface of the ring body (figure 1 shows this). The thinned structure passes through the seal ring in an axial direction and is opened at axial direction both end faces (figure 1 shows this). The thinned structure is provided on each of both sides of the cut portion in a . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi in view of Yasuda.
Kuramochi discloses the invention as claimed above but fails to disclose that the seal ring is made of resin. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the seal ring of Kuramochi be made of resin as taught by Yasuda, to provide low friction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art of Mittler and Kuramochi teach all the limitations of the claims. Hitosugi teaches all the limitation of the claims. No claims are patentable in view of the references provided on 892. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


/VISHAL A PATEL/Primary Examiner, Art Unit 3675